Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The recitation of “first fastening parts” in claim 2, line 2 uses generic placeholder plus function language but have not been interpreted under 35 U.S.C. 112(f) as the claim further recites these “parts” to be “formed as countersinks on a first surface of the case”.
Similarly, the recitation of “first fastening parts” in claim 2, line 2 uses generic placeholder plus function language but have not been interpreted under 35 U.S.C. 112(f) as the claim further recites these “parts” to be “formed as countersinks on a first surface of the case”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites that “an extension length of the second cooling block is set according to a type of the insulator”.  The word “type” is broad in scope and could be interpreted in any number of ways, such as referring to materials, methods of manufacturing, structure, geometry, or any other “type”.  Because it cannot be determined what “type” of the insulator must be used, or how the “extension length” should vary to depend upon it, the scope of claim 12 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 11, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,494,380 to Cross.

    PNG
    media_image1.png
    417
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    396
    media_image2.png
    Greyscale

Cross teaches limitations from claim 1 in figs. 1 and 2, shown above, a liquid cooling apparatus, comprising: 

a tank (the casting 28 and the channel 38 formed within it) provided within the case (as shown in fig. 2); 
a cooling block (heat transfer block 32) provided to be in contact with the water tank (at the back planar surface 30)  and to cool the water tank through heat exchange (as taught in col. 3, lines 22-24); 
a thermoelectric element (12) having a first side (16) in contact with the cooling block (32) and configured to transfer heat from the first side to a second side of the thermoelectric element when power is applied thereto (as taught in col. 3, lines 7-10); 
an insulator (54) provided within the case that covers the water tank (particularly the back surface 30 thereof where it does not contact the block 32) and the cooling block (32, where it does not contact either the thermoelectric element 12 or the casting 38); and 
a heat dissipation block (22) provided outside of the case (as shown in fig. 2, the block 22 is exposed to outside air) and provided to be in contact with the second side (14) of the thermoelectric element (12) to dissipate heat from the second side of the thermoelectric element (as taught in col. 3, lines 11016, 
wherein the cooling block (32) is fastened to the case (specifically side walls 50 and 52) with a plurality of first fasteners (shown in fig. 2 at the lower end attaching to the casting 28 and thus securing the block 32 within the case) and the heat dissipation block (22) is fastened to the case with a plurality of second fasteners (shown at the top of fig. 2 attaching to the casting 28 and thus securing the block 32 within the case.) 


a first cooling block part having a first surface (the face 34) in contact with the water tank; and 
a second cooling block part (the narrower end opposite the face 34) that extends from a second surface (face 35) of the first cooling block part opposite the first surface (34, as shown in fig. 2), having an area smaller than an area of the first cooling block part (as shown in fig. 2), and provided to be in contact with the thermoelectric element (12). 

Cross teaches limitations from claim 12 in fig. 2, shown above, the liquid cooling apparatus of claim 11, wherein an extension length of the second cooling block is set according to a type of the insulator (54) (as shown, the thickness of the block 32 is selected to match the geometry and particularly the thickness of the insulation.)
It will be recognized that a requirement that a length of the claimed apparatus be “set according to” another parameter represents a product by process limitation as the manner in which the length is selected does not limit the structure which was so selected.

Cross teaches limitations from claim 15 in fig. 2, shown above, the liquid cooling apparatus of claim 1, wherein the heat dissipation block (22) includes: a heat dissipation plate (shown parallel to the face 24); and a plurality of heat dissipation fins (26) (col. 3, lines 11-14).
 


Cross teaches limitations from claim 17 in figs. 1 and 2, shown above, the liquid cooling apparatus of claim 16, wherein the plurality of heat dissipation fins (26) protrude from the heat dissipation plate to expand a contact area for air (as shown in figs. 1 and 2). 

Cross teaches limitations from claim 18 in fig. 2, shown above, the liquid cooling apparatus of claim 17, wherein the plurality of heat dissipation fins (26) extend in a transverse direction (upward in the perspective of fig. 2) and are spaced apart from each other in a longitudinal direction (left and right in the perspective of fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cross as applied to claim 1 above, and further in view of US Publication No. 2012/0186272 A1 to Son.

Cross teaches limitations from claim 2, in figs. 1 and 2, shown above, the liquid cooling apparatus of claim 1, wherein the case (face plate 48 and side plates 50 and 52) includes a plurality of first fastening parts formed as countersinks (shown in fig. 1 and 2, the screw holds formed in both the face plate and side plates 50 and 52) on a first surface of the case (any of the face or side plates), the plurality of first fastening parts configured to be spaced apart from each other on the first surface of the case (as shown in figs. 1 and 2), wherein the plurality of first fasteners pass through the plurality of first fastening parts (as shown).

    PNG
    media_image3.png
    365
    571
    media_image3.png
    Greyscale

Cross does not teach the first surface of the case through which the cold block is fastened to face the heat dissipation block.  Son teaches in fig. 2, shown above, a thermoelectric cooling system having a main housing body (100) having a back wall (110) 

Cross teaches limitations from claim 3 in fig. 2, shown above, the liquid cooling apparatus of claim 2, wherein the case further includes a plurality of second fastening parts formed as countersinks (the screw holes through the side walls 50 and 52 shown in fig. 2 to fasten to the block 22) on the first surface (either of the side walls 50 and 52) of the case at positions different from the plurality of first fastening parts (as shown), and wherein the plurality of second fasteners is fastened to the plurality of second fastening parts, respectively (as shown in fig. 2). 

Cross teaches limitations from claim 4 in fig. 2, shown above, the liquid cooling apparatus of claim 3, wherein the plurality of first fastening parts (at the lower end of the sidewalls 50 and 52) and the plurality of second fastening parts (at the upper end of the sidewalls 50 and 52) are spaced apart from each other (as shown in fig. 2). 
Cross teaches limitations from claim 5 in fig. 2, shown above, the liquid cooling apparatus of claim 3, wherein the second side (14) of the thermoelectric element (12) is 

Cross teaches limitations from claim 9 in fig. 2, shown above, the liquid cooling apparatus of claim 1, wherein the cooling block (32) and the heat dissipation block (22) are spaced apart from each other (as shown in fig. 2).
Cross does not teach a surface of the case to provide a through hole with this surface of the case and the through hole being provided between the cooling block and heat dissipation block.  Son teaches in fig. 2, shown above, a thermoelectric cooling system having a main housing body (100) having a back wall (110) through which a cooling block (internal heat transfer fin unit 320) is fastened in a through hole, the back wall and through hole being formed between the internal heat transfer fin unit (320) and an external heat transfer fin unit (340) (as taught in ¶ 42-44 and shown in fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Cross with the mounting shape and arrangement of Son to simplify construction by allowing for the installation of the cooling unit through a hole formed in a single wall rather than requiring the sandwiching of multiple walls arranged with applicable structure as taught by Cross (see fig. 2, for example).


Regarding claim 13, Cross does not teach a fan being provided to circulate air toward the heat dissipation block.  Son teaches in fig. 2, shown above, and in ¶ 45, an external air blower (350) disposed to blow air toward the external heat transfer fin unit .

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross and Son as applied to claims 1-3, and 5 above, and further in view of US Patent No. 8,468,837 B2 to Pinet.

    PNG
    media_image4.png
    680
    487
    media_image4.png
    Greyscale

Regarding claim 6, Cross teaches a refrigerated water tank having a thermoelectric device disposed at one side thereof and teaches heat exchanging blocks of this thermoelectric device to be secured with fasteners passing through holes formed in the case.  Cross does not teach the insulation of this system having a plurality of fastening 

    PNG
    media_image5.png
    560
    734
    media_image5.png
    Greyscale

Regarding claim 7, Cross does not teach a through hole being formed in the case with the thermoelectric element disposed therein, or the first and second fasteners alternating along the edges of the through hole.  Son teaches in figs. 2 and 3, shown above, the back face (110) of the housing of his invention receiving a thermoelectric unit .

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cross, Son, and Pinet as applied to claims 1-3, 5, and 6 above, and further in view of Japanese Publication No. 9-152246 to Nakayama et al., a machine translation of which is provided with this Action.

    PNG
    media_image6.png
    230
    208
    media_image6.png
    Greyscale

Regarding claim 8, Cross teaches a refrigerated water tank having a thermoelectric device disposed at one side thereof and teaches heat exchanging blocks of this thermoelectric device to be secured with fasteners passing through holes formed in the case and Son teaches the thermoelectric device to be disposed in a through hole formed 

Cross teaches limitations from claim 10 in fig. 2, shown above, the liquid cooling apparatus of claim 1, wherein a first side of the cooling block (side 34 of the block 32) is in contact with a first surface of the water tank (28, at the surface 30) and a second side of the cooling block (side 35 of block 32)  is in contact with a first side of the thermoelectric element (side 16 of the element 12).
Cross does not teach the contact area with the water tank to be equal to the surface area of the tank.  Nakayama teaches in fig. 3, shown above, the left sidewall of the tank (1) of his invention serving as a cooling block in contact with the thermoelectric elements (8) and thus providing a side block with an area equal to the entire cross-section of the tank (1).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Cross with the large heat exchange area of Nakayama in order to increase the amount of heat exchange that can be provided between the thermoelectric unit(s) and the tank thus improving the performance of the system and the speed with which water in the tank may be cooled to a desired temperature.

Claim 13 and 14 is rejected under 35 U.S.C. 103 as being obvious over Cross and Son as applied to claims 1 and 13 above and further in view of US Patent No. 5,247,798 to Collard, Jr.

    PNG
    media_image7.png
    670
    555
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    544
    541
    media_image8.png
    Greyscale

Regarding claims 13 and 14, Cross teaches a refrigerated water tank having a thermoelectric device disposed at one side thereof and teaches heat exchanging blocks of this thermoelectric device to be secured with fasteners passing through holes formed in the case.  Cross does not teach the system including a fan for blowing air over the external heat exchanging block as taught in claim 13, or the system having a plurality of fans mounted on the heat dissipation block forcing air to contact a portion of the heat dissipation block that overlaps the thermoelectric element as taught in claim 14.  Collard teaches in fig. 5, shown above, a thermoelectric cooling system provided with a thermoelectric module (5) paired with a heat sink plate (14) with an associated fan (16) as taught in claim 13, the fan (16) overlapping the thermoelectric module (5) as taught in claim 14 and further teaches in fig. 3, the system to include a plurality of fans (16) .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cross as applied to claim 1 above, and further in view of US Patent No. 4,833,888 to Kerner et al.

Regarding claim 19, Cross teaches a refrigerated water tank having a thermoelectric device disposed at one side thereof and teaches heat exchanging blocks of this thermoelectric device to be secured with fasteners passing through holes formed in the case.  Cross does not teach the system of his invention being provided in a water purifier.  Kerner teaches in the abstract of his invention a water purifier provided with a thermoelectric module for heating or cooling purified water.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Cross with the water purification installation of Kerner in order to provide the water cooled by the system of Cross to users with improved safety and flavor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        16 July 2021
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763